Citation Nr: 1441562	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  14-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right elbow disability. 


ATTORNEY FOR THE BOARD

Phillip D. Hatfield, Associate Counsel












INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied on the merits a claim of service connection for a right elbow disability. The RO in Los Angeles, California, currently has jurisdiction over the claims file.

The issue on appeal was adjudicated by the RO as a petition to reopen on the basis of new and material evidence. Under 38 C.F.R. § 3.156(b) (2013), at any time prior to the expiration of the appeal period, if VA receives or associates with the claims file relevant records they must be considered as having been filed in connection with the veteran's original claim. In the present appeal, after the January 2009 rating decision that denied the Veteran's claim for a right elbow disability on the basis that he had not submitted evidence of a current disability, VA treatment records dated in November 2009 were associated with the claims file and indicated that he presented with a protuberance of the right elbow. Such records are thus relevant and were of record within the expiration of the appeal period. Reconsideration of the original claim is thus warranted and the claim is properly characterized as one for service connection on the merits rather than a petition to reopen a previously denied claim. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, right elbow osteoarthritis is the result of an injury incurred during active service.





CONCLUSION OF LAW

The criteria for service connection for right elbow osteoarthritis have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

For purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Arthritis, or degenerative joint disease, is listed as a chronic condition under 38 C.F.R. § 3.309(a). Therefore, any arthritis can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). In addition, arthritis may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's service treatment records dated in March 1991 indicate that he fell and injured his elbow. Medical personnel sutured the laceration, required the Veteran to wear a sling, and placed the Veteran on limited duty for a total of eight days. Both the Veteran's undated service separation examination and his November 1997 Army Reserve retention physical are silent regarding any abnormalities of the right elbow or complaints of the same. 

The Veteran has asserted, in a March 2013 statement and on a VA examination in July 2011, that he has experienced progressively worse right elbow pain since the in-service event. In a September 2011 statement, he reported that he first sought private treatment for such in 1993. His VA and private treatment records associated with the claims file demonstrate treatment for right elbow pain in as early as 1994. In a June 2011 statement, one of the Veteran's fellow service members recalled the in-service injury to the Veteran's right elbow and reported that he could see a visible deformity and that the Veteran told him that such caused him pain since the injury occurred.

On VA examination in July 2011, the Veteran was diagnosed with mild osteoarthritis of the right elbow and the examiner opined that it was less likely that such was related to service, specifically, the in-service right elbow injury. 

However, the absence of a positive medical opinion is not fatal to the Veteran's claim. The VA examiner, on examination in July 2011, diagnosed mild osteoarthritis in the Veteran's right elbow. The Veteran has been diagnosed with arthritis, specifically, mild osteoarthritis of the right elbow, as discussed above, a chronic disease listed in 38 C.F.R. § 3.309(a), and the claim is thus established based on continuity of symptomatology. See Walker, 708 F.3d 1331. The Veteran provides a competent and credible account of continuous symptoms since the time of his in-service right elbow injury. Layno, 6 Vet. App. 465, at 470; Jandreau, 492 F.3d 1372, at 1377. His account in this regard has been generally consistent. There is no basis upon which to find the Veteran not credible. 

Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's competent, credible and thus probative account of in-service injury and continuous post-service elbow symptoms, and the diagnosis of osteoarthritis by medical professionals, meet the requirements of service connection by demonstrating a continuity of symptomatology. See Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d at 1376-77. Thus, resolving all doubt in favor of the Veteran, service connection for right elbow osteoarthritis is warranted.


ORDER

Service connection for right elbow osteoarthritis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


